           Case 2:20-cv-00720-RSM-MLP Document 20 Filed 09/03/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARK DAVISCOURT,

 9                             Plaintiff,                 Case No. C20-720-RSM-MLP

10          v.                                            ORDER

11   UNITED STATES OF AMERICA,

12                             Defendant.

13

14          Plaintiff, proceeding pro se, filed a complaint on May 12, 2020, alleging violations under

15   the Federal Torts Claims Act (“FTCA”), and seeking compensatory damages for $35,000,000.

16   (Compl. (Dkt. # 1) at ¶¶ 1, 118.) On August 4, 2020, Defendant filed a motion to dismiss. (Dkt. #

17   13.) Plaintiff filed a motion for an extension of 45 days to respond to Defendant’s motion to

18   dismiss, asserting he required more time due to a disability. (Dkt. # 16.) Defendant does not

19   oppose Plaintiff’s motion, but requests it be allowed 14 days after the submission of Plaintiff’s

20   response to file its reply. (Dkt. # 18.) Based on Plaintiff’s motion, and that Defendant has no

21   objection, the Court hereby ORDERS that Plaintiff’s motion for an extension of time (dkt. # 16)

22   is GRANTED. Plaintiff’s response to Defendant’s motion to dismiss is due no later than October

23   5, 2020, and Defendant’s reply is due no later than October 19, 2020.

24

25
     ORDER - 1
           Case 2:20-cv-00720-RSM-MLP Document 20 Filed 09/03/20 Page 2 of 2



 1          The Clerk is directed to re-note Defendant’s motion to dismiss to October 19, 2020. The

 2   Clerk is also directed to send copies of this order to the parties and to the Honorable Ricardo S.

 3   Martinez.

 4          Dated this 3rd day of September, 2020.

 5


                                                           A
 6

 7                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
